Citation Nr: 1434283	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  07-30 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection an acquired psychiatric disorder, claimed as depression.

2.  Entitlement to service connection brain trauma with memory lapses, including as due to electroconvulsive therapy (ECT) for medication-resistant depression.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for a low back disorder

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran evidently served in the United States Army Reserve from 1980 to approximately 1997, and had verified active military service from October 1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the Veteran's case is currently with the VA RO in Denver, Colorado.

In February 2011, the Veteran testified during a personal hearing at the VA RO in San Diego, California, and, in June 2014, she testified during a hearing at the Denver RO before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

During her June 2014 Board hearing, the Veteran testified that she had been unable to work since 2000 due to her depression.  See Board hearing transcript at pages 13-14.  She reported that her recent attempt to return to work was unsuccessful and she was terminated and provided copies of employment evaluations.  Id.  Given the Board's determination herein, that grants service connection for depression, her statements are construed as a claim for a total rating based upon individual unemployability due to service-connected disability (TDIU).  In light of this, as well as the grant of service connection for an acquired psychiatric disorder made in the instant decision, the TDIU claim is deemed a component of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for brain trauma with memory lapses including as due to ECT for depression, fibromyalgia, and a back disorder, and the claim of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Depression was initially demonstrated in the mid-1980s, prior to the Veteran's entrance into active service.

2.  A report of examination on entrance into active military service on October 21, 1990 is not of record, and depression pre-existed that period of active duty.

3.  Depression symptomatology underwent an increase beyond natural progression during active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, claimed as depression, are met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In light of the favorable decision, discussed below, as to the issue of service connection for an acquired psychiatric disorder, claimed as depression, no further discussion as to VCAA is required at this time.  This decision represents a full grant of the benefits sought on appeal as to that issue.

II. Factual Background and Legal Analysis

Contentions

The Veteran, a registered nurse, acknowledges that she was treated for depression prior to entering active service.  However, she argues that the stress of active duty, and her work as an operating room nurse, exacerbated her existing psychiatric disorder and led to her major depressive disorder in 1997.  

Thus, the Veteran maintains that service connection is warranted for a psychiatric disorder, claimed as depression.

Legal Criteria

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b). 

In this case, the Veteran entered active duty in October 21, 1990.  A review of her medical records demonstrates that, prior to being accepted for active service on October 21, 1990, she did not have a medical examination (or if she did, then the examination report is no longer associated with her medical records).

The aforementioned statute provides that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith, supra; see also Crowe, supra. 

Indeed, on analogous facts, the Smith court held that, in light of the absence of evidence of an examination made contemporaneous with the Veteran's entry into service, the presumption of sound condition does not attach.  Smith, 24 Vet. App. at 46; see also Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012) (noting that for a preexisting condition, either the presumption of soundness or the presumption of aggravation applies, but not both, and the determinative factor is whether the condition was noted on an entrance examination).  Accordingly, in this case, the Board finds that the presumption of soundness does not attach as there is no report contemporaneous medical examination prior to or on the date of activation into active military service among the Veteran's service treatment records.

Private medical records from Kaiser Permanente (Kaiser), dated from 1984 to 1986, describe the Veteran's treatment for depression for which desipramine, an anti-depressant, was prescribed by a psychiatrist. 

Further, an October 1996 Kaiser record shows a history of depression for 20 years and, when hospitalized in November 1997, the Veteran reported that her first episode of depression occurred in 1976 or 1977 with a history of hospitalization for depression in the 1980s.

Thus, the Board finds that the Veteran had depression prior to her entrance into active duty service in October 1990.  The Veteran confirms this fact in her testimony and such pre-existence of the condition is not in dispute.  Thus, the question, in this case, becomes whether the Veteran's pre-existing depression was aggravated by military service.  The Board finds that such is the case.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation of a pre-existing injury will not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).

Service treatment records include a December 5, 1990, clinical entry indicating that the Veteran was seen and evaluated by the psychiatry department for chronic depression, that would be treated in the outpatient clinic with prescribed medication and psychotherapy.  A December 6, 1990, neurology report shows a history of depression.  

The clinical records reflect that the Veteran took Welbutrin and Elavil.  A May 20, 1991 record includes a diagnosis of depression on which "EPTS" (existed prior to service) is hand-written.  A May 21 1991 gastroenterology report shows a past medical history of depression for 15 years.  On a report of medical history completed in July 1991 when she was examined prior to discharge, the Veteran reported having depression for which she took Welbutrin.  A psychiatric abnormality was not noted on examination at that time.

The post service private medical records reflect the Veteran's continued treatment for depression, including hospitalizations in 1997.  

L.J., M.D., reported that he treated the Veteran since 1997 for a treatment-resistant major depressive disorder for which she received ECT in 1998, according to his February and December 2007 signed statements.  Dr. L.J. stated that, thereafter, she experienced relapses of depression and reported memory dysfunction.  The Veteran took antidepressant medications but remained depressed.

In October 2006, the VA examiner noted the Veteran's history of depression, for which she started treatment in the early 1980s.  Her depression progressed and was treated with ECT that she believed caused long and short-term memory loss.  She gave a history of working as a nurse practitioner for Kaiser and joining the Army Reserve.  The Veteran volunteered for active duty during Operation Desert Shield/Desert Storm and was ordered to Fitzsimmons Army Medical Center where she stayed for nearly one year and then returned to work at Kaiser from which she retired after 18 years.

Upon clinical evaluation, the examiner noted that the Veteran's diagnosis was consistently major depression until recently, when she saw a VA psychiatrist who diagnosed dysthymia.  The examiner observed that the Veteran had longstanding response to antidepressants and the diagnosis of dysthymia may have been what was left of the depression.  

According to the VA examiner, the Veteran had a history of treatment for depression while in service, although it was unclear whether that was when it was first diagnosed.  He observed that the depression was diagnosed as early as 1980 and treated with antidepressant medication.  The examiner noted that the Veteran had "treatment throughout her period of active duty at Fitzsimmons... [and] was treated then with bupropion."  She reported that she was in psychotherapy during that time.  

Further, the VA examiner commented that the Veteran "consistently remained in therapy ever since her early diagnosis and treatment."  The VA examiner stated that "it seems...reasonable to conclude that the [Veteran's] problems of major depression, if they were not immediately caused or diagnosed when she was in the service...[it] was a contributor to some of the stress she experienced."  It was noted that the Veteran described "a considerable" amount of stress from her military involvement, both because of the stress placed on her family life and because she indicated that there were difficulties in her career in the Reserves.

The Veteran is competent to report the symptoms she experienced prior to, during, and after, military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) ; Buchanan v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

During her June 2014 Board hearing, the Veteran testified that she took one antidepressant medication and was not suicidal prior to entering active service.  See Board hearing transcript at page 12.  She stopped taking prescribed medication prior to entering active duty.  Id. at 12-13.  After entering active duty, she took several prescribed medications and regularly saw a psychiatrist.  See Board hearing transcript at page 16.  Her depression continued to worsen until she experienced a major depressive episode in 1997.

In this case, the Veteran testified that she was essentially asymptomatic prior to military service.  She further testified that, after she began working as an operating room nurse, her symptoms significantly intensified.  Her reports are consistent with the service treatment records.

The Veteran's reports regarding her symptomatology are competent, credible and probative.  There have been no findings that the increase in symptomatology during service was a natural progression of her depression.  In fact, the October 2006 VA examiner found that military service was a "contributor" to the Veteran's stress.  Thus, the evidence of record does not rebut the presumption of aggravation.

Service connection for depression is warranted on the basis of aggravation.  See 38 C.F.R. §§ 3.102, 3.306; see also Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (to the effect that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain); Falzone, supra.  In so reaching this conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for an acquired psychiatric disorder, claimed as depression, is granted.


REMAND

Brain Trauma With Memory Lapses Due to ECT 

The Veteran contends that she experienced brain trauma with memory lapses as a consequence of the ECT treatment administered in 1998 to treat her depression.  

In a July 13, 2000 report, E.S.P., Ph.D., a neuropsychologist, evaluated the Veteran and reported some difficulties in the visual spatial domain.  Dr. E.S.P. noted medical research regarding ECT and memory loss to the effect that, after five sessions of ECT, there "can be severe anterograde amnesia.  This is the kind of memory problem we are seeing in [the Veteran] at this time."

During her Board hearing, the Veteran testified that she had not worked since 2000 and recently tried to return to work for three months but was terminated.  See Board hearing transcript at page 14.  She said she lost her medical valuation, that was an important component of her being a nurse practitioner.  Id. at 8.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service- connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).

Given the Board's determination herein, that grants service connection for depression, the Veteran should be afforded a VA examination to determine the nature and etiology of any brain trauma with memory lapses found to be present, including if any disability is proximately due to service-connected depression.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.310 (2013); see also McLendon v. Nicholson, 20 Vet. App. at 83-86.

Fibromyalgia

The Veteran asserts that she has fibromyalgia that was aggravated by active service.  

Private medical records show that, in October 1984, the Veteran was treated for a swollen and red right ring finger and advised to see an orthopedist or rheumatologist.  On April 22, 1986 a diagnosis of fibrositis was noted.  

Service treatment records include December 6, 1990 and April 8, 1991 clinical records reflecting a history of fibrositis; fibromyalgia was not noted.

Post service evidence includes March 1997 private medical records reflecting treatment for lumbar strain, and a history of fibromyositis and myofascial pain syndrome.  
 
According to a January 2003 record from D.E.C., M.D., a rheumatologist, the Veteran was thought to have secondary rather than primary fibromyalgia.  In a February 20, 2003 report, Dr. D.E.C. noted that the Veteran had musculoskeletal pain "since three years ago with a previous diagnosis of 'fibromyalgia' rendered by another rheumatologist several years earlier.  Dr. D.E.C. opined that the Veteran had one of the undifferentiated spondyloarthropathy or so-called reactive types of arthritis for which she was genetically predisposed.  

Next, in a July 27, 2006 Mayo Clinic report, L.F., M.D., reported that the Veteran was evaluated by a rheumatologist who felt she had "features of fibromyalgia and possibly chronic pain syndrome."  A June 2011 VA Medication Reconciliation Note includes an assessment of "[f]ibromyalgia/insomnia".

The Board is of the opinion that the Veteran should be afforded a VA examination to determine the etiology of any fibromyalgia disability, including a determination as to whether the disability worsened in military service.  See McLendon, 20 Vet. App. at 83; Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

Back Disorder

The Veteran also seeks service connection for a back disorder that she contends was aggravated by active service.  During her Board hearing, it was asserted that her long shifts as an operating room nurse aggravated her back condition and she once blacked out and fell on her back.  See Board hearing transcript at page 11.

Service treatment records include a March 1980 report of medical history on which the Veteran reported having a back injury in July 1978.  In a later-dated March 1980 written statement (included with her service treatment records), W.W., M.D., reported that the Veteran's only medical problems were hypothyroidism and migraine headaches.  

The private treatment records show that, in October 1984, the Veteran was advised to see an orthopedist or rheumatologist.  On January 10 1986, she was seen for back pain with radiculopathy and, on March 12, 1986, she was evaluated by a rheumatologist.  March 1986 rheumatology and neurology evaluations reflect the Veteran's history of falling back under stress and that she took desipramine.  

Service treatment records include the December 6, 1990, record that describes a history of degenerative joint disease of the spine.  A back disorder was not noted when the Veteran was examined for discharge in July 1991.

March 1997 private medical records reveal that, on March 10th, that the Veteran was thought to have bulging discs and lumbar strain.  However, a March 13, 1997 record indicates that she had lumbar strain and the examining physician highly doubted that she had herniated nucleus pulposus.  A history of fibromyalgia and myofascial pain was thought the most likely etiology of the Veteran's back pain.

According to a December 2, 1997 signed statement from J.W.M., M.D., a Kaiser physician, the Veteran was initially seen in March for low back pain and reported a history of low back pain when she bent over to pick something up that day.  Her history showed a first episode of back pain in 1979 while on a sailboat that listed and caused her to twist.  She was hospitalized and placed in traction for ten days.  The Veteran was treated in physical therapy in May 1997 with a history of "re-aggravation of lower back pain" while lifting a box the previous day.  Dr. J.W.M. reported that the Veteran had low back pain that began years ago that was re-aggravated after lifting a box in May 1997.

The July 2006 report from Dr. L.F. includes an impression of a history of ankylosing spondylitis.

The Board is of the opinion that the Veteran should be afforded a VA examination to determine the etiology of any back disability, including a determination as to whether the disability worsened in military service.  See McLendon, 20 Vet. App. at 83; Davidson, 581 F.3d at 1316.

Reserve Service/Other

The Veteran evidently served in the United States Army Reserve from 1980 to approximately 1997.  The service department has not yet verified her periods of qualifying active duty for training (ADUTRA) or inactive duty training (IDT).  The periods of such service are relevant to her claims. 

The Veteran testified that she received Social Security Administration (SSA) disability benefits since 2000 for depression.  See Board hearing transcript at page 13.  A copy of the Veteran's SSA records was associated with the claims file, but the SSA decision was not obtained.  The SSA administrative decision of its award of disability benefits should be obtained prior to consideration of the Veteran's claims.  38 C.F.R. § 3.159(c) (2 (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In June 2011, the Veteran submitted VA treatment records dated in June 2011 in support of her claims.  She did not waive initial AOJ review of this new evidence.  38 C.F.R. § 20.1304 (c) (2013).

Recent VA medical records regarding the Veteran's treatment, dated since June 2011, should be obtained.

TDIU

The Veteran has testified that she is unemployable due to her now service-connected psychiatric disability.  Accordingly, an opinion should be obtained as to whether such disability precludes employment.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center, the Department of the Army, and any other appropriate state and federal office, and verify all the specific periods of the Veteran's active and inactive duty training, not retirement points, between 1980 and 1997.  Efforts to obtain verification must continue until it is received, unless it is reasonably certain that records verifying such service do not exist, or that further efforts to obtain such records would be futile.

2. Obtain all VA medical records regarding the Veteran's treatment dated since June 2011.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. Obtain the SSA disability decision, and any subsequent determinations (and additional records) regarding the Veteran.

4. Schedule the Veteran to undergo appropriate VA examinations (i.e., orthopedic, neurological, rheumatologic, psychiatric, neuropsychological) performed by a neuropsychologist and physicians with expertise (i.e., orthopedist, neurologist, psychiatrist, rheumatologist) to determine the etiology of any diagnosed brain trauma with memory loss, fibromyalgia, and back disorder, found to be present.  The claims file should be made available to the examiners prior to examinations.  All indicated tests and studies should be performed and all clinical findings reported in detail. 

a. Back Disorder (Orthopedist/Rheumatologist)

i. The examiner(s) should determine if the Veteran has had a diagnosed back disability, including ankylosing spondylitis or another back disorder at any time since 2006.

ii. If so, the examiner(s) should provide an opinion as to whether it is at least as likely as not that such disorder was incurred in or aggravated by active service or is otherwise related to active service. 

iii. If the back disorder did not have its onset in service, the examiner should state whether it is undebatable (clearly and unmistakably) that the condition existed prior to the Veteran's active service, to include being congenital in nature.  If congenital, the examiner(s) should state whether the disorder is a disease or a congenital defect. 

iv. If it is determined that the identified disorder is a congenital defect, the examiner(s) should opine whether a superimposed disability became manifested in active service and, if so, address the nature of that superimposed disability. 

v. The examiner(s) should then opine whether it is at least as likely as not that any superimposed disability developed in service or is otherwise causally related to service.

vi.  If it is determined that the identified disability is not a congenital defect, the examiner(s) should provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder.  The examiner(s) should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation. 

b. Fibromyalgia (Orthopedist/Rheumatologist)

i. The examiner(s) should determine if the Veteran has had fibromyalgia at any time since 2006.

ii. If a fibromyalgia disorder is found, the examiner(s) should provide an opinion as to whether it is at least as likely as not that such disorder was incurred in or aggravated by active service or is otherwise related to active service. 

iii. If the fibromyalgia disorder did not have its onset in service, the examiner(s) should state whether it is undebatable (clearly and unmistakably) that the condition existed prior to the Veteran's active service, to include being a congenital in nature.  The examiner(s) should state whether the disorder is a disease or a congenital defect. 

iv. If it is determined that the identified disorder is a congenital defect, the examiner(s) should opine whether a superimposed disability became manifested in active service and, if so, address the nature of that superimposed disability. 

v. The examiner(s) should then opine whether it is at least as likely as not that any superimposed disability developed in service or is otherwise causally related to service.

vi.  If it is determined that the identified disability is not a congenital defect, the examiner(s) should provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder.  The examiner(s) should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation. 

Back Disorder and Fibromyalgia
	
The examiner(s) is(are) advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner(s) reject(s) the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 

The absence of evidence of treatment a back or joint disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner(s) is(are) unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  All opinions and conclusions must be supported by reasons.

c. Brain Trauma with Memory Lapses (Neuropsychologist/Psychiatrist/Neurologist)

i. The examiner(s) should determine if the Veteran has a diagnosed brain trauma with memory disorder.  (To the extent feasible, all symptoms of her service-connected depression should be distinguished from the symptoms associated with any brain trauma with memory lapses found to be present.  If this is not possible, it should be so stated.)

ii. If so, the examiner(s) should indicate whether any diagnosed brain trauma disorder is as likely as not (a 50 percent probability or greater) caused by the Veteran's active service or the result of ECT for service-connected depression.

iii. If not, is the brain trauma with memory lapses disorder at least as likely as not aggravated by service-connected depression?  If aggravated, what permanent, measurable increase in current brain trauma with memory lapses pathology is attributable to the service-connected depression? 

Reasons should be provided for all opinions expressed by the examiners in the examination reports.

5. Following all of the above examinations, arrange for a file review by a VA examiner who should state whether it is at least as likely as not that the Veteran's service-connected psychiatric disorder precludes her from obtaining and maintaining substantially gainful employment without regard to her nonservice-connected disabilities.  Consideration should be given to her educational and occupational background in arriving at a conclusion.


6. Thereafter, readjudicate the Veteran's claims for service connection for brain trauma with memory lapses including as due to ECT for depression, fibromyalgia, and a back disorder.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


  

______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


